DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of updating a map database, the method comprising: as an autonomous vehicle navigates a route, generating an augmented map based on current data captured by at least one sensor of the autonomous vehicle, wherein the augmented map is a collection of map portions based on the current data; determining that a map portion of the current data for a location includes a second feature that is distinct from a first feature described by a primary map for the location, the primary map stored, prior to the generating the augmented map, on a map database associated with the autonomous vehicle; in response to determining that the second feature is distinct from the first feature, comparing other map portions of the current data with the primary map to determine a number of inconsistent map portions; determining whether to transmit a notification to the autonomous vehicle to stop navigating the route based on the number of inconsistent map portions; and determining whether to add the second feature to the augmented map that is based on the primary map and locate a position of the autonomous vehicle with respect to the first feature rather than the second feature on the augmented map to continue navigating the route based on the number of inconsistent map portions.  This limitation, 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A computing system for updating a map database, the system comprising: at least one non-transitory computer readable medium comprising instructions stored thereon, wherein the instructions are effective to cause the computing system to: as an autonomous vehicle navigates a route, generate an augmented map based on current data captured by at least one sensor of the autonomous vehicle, wherein the augmented map is a collection of map portions based on the current data; determine that a map portion of the current data for a location includes a second feature that is distinct from a first feature described by a primary map for the location, the primary map stored, prior to the generating the augmented map, on a map database associated with the autonomous vehicle; in response to determining that the second feature is distinct from the first feature, compare other map portions of the current data with the primary map to determine a number of inconsistent map portions; determine whether to transmit a notification to the autonomous vehicle to stop navigating the route based on the number of inconsistent map portions; and determine whether to add the second feature to the augmented map that is based on the primary map and locate a position of the autonomous vehicle with respect to the first feature rather than the second feature on the augmented map to continue navigating the route based on the number of inconsistent map portions.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, At least one non-transitory computer readable medium, for updating a map database, comprising instructions stored thereon, wherein the instructions are effective to cause an autonomous vehicle to: as the autonomous vehicle navigates a route, generate an augmented map based on current data captured by at least one sensor of the autonomous vehicle, wherein the augmented map is a collection of map portions based on the current data; determine that a map portion of the current data for a location includes a second feature that is distinct from a first feature described by a primary map for the location, the primary map stored, prior to the generating the augmented map, on a map database associated with the autonomous vehicle; in response to determining that the second feature is distinct from the first feature, compare other portions of the current data with the primary map to determine a number of inconsistent map portions; determine whether to transmit a notification to the autonomous vehicle to stop navigating the route based on the number of inconsistent map portions; and determine whether to add the second feature to the augmented map that is based on the primary map; and locate a position of the autonomous vehicle with respect to the first feature rather than the second feature on the augmented map to continue navigating the route based on the number of inconsistent map portions.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666